Terminal Disclaimer
The terminal disclaimer filed on 25 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,797,603 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method for controlling a flyback converter including a main switch, a transformer, and an auxiliary switch, and recites in particular, “wherein a turn-on time period of the auxiliary switch is determined according to the first voltage signal and the second voltage signal, wherein the turn-on time period of the auxiliary switch increases when a voltage of the first voltage signal is increasing and wherein the turn-on time period of the auxiliary switch increases when a voltage of the second voltage signal is decreasing; and turning on the main switch at zero voltage switching condition, wherein the main switch is turned on at a time delayed for a duration of a dead time after turning off of the auxiliary switch, wherein the dead time is constant”.

The prior art made of record fails to disclose or to suggest the combination features as recited in either of the independent claims and quoted above. That is, while some prior art documents which have been cited and made of record teach similar manners of setting the turn-on time period of the auxiliary switch as claimed, these prior art disclosures consistently teach the use of an adaptive or otherwise variable dead time. Further, the evidence on record does not support any conclusion that it would have been obvious to modify any of the prior art references to use a constant dead time.
Claims 2-15 each depend, either directly or indirectly, from independent claim 1, while claims 17-31 depend, either directly or indirectly, from independent claim 16. Therefore, each of the dependent claims are allowable because they include the above allowable features of the respective base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FRED E FINCH III/Primary Examiner, Art Unit 2838